DETAILED ACTION
Claims 1-12 and 15-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Jiang et al. (US 9,111,333) and Hemmer et al. (US 2018/0137224) are considered to as closest prior art to the claimed invention. Jiang et al. (Figs. 6B-C, 7A-B, 8, 8A) discloses method and apparatus for position coding that implements probability prediction. The method/apparatus utilizes the geometry feature during the position coding. When building an octree for a 3D model, the probability of the non-empty-child-cell configuration is predicted for every particular cell based on the smoothness of the surfaces of 3D models. An entropy codec assigns a short codeword for the code-value that occurs frequently and vice versa. Hemmer et al. (e.g., Figs. 1, 2A-2K, 9-10) illustrates a method for encoding geometric data. At step S105, geometric data associated with a geometric construct is quantized. At step S110, the geometric construct is recursively partitioned. At step S115, number of points in each partition for each recursive iteration is determined. At step S120, a deviation value based on the number of points in the partition is generated. At step S125, the deviation value is stored in a buffer. And at step S130, the buffer is encoded. 

	Regarding claims 1-8, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “selecting a probability distribution from among a plurality of probability distributions, wherein the selecting is based on occupancy data for a plurality of nodes neighbouring the current node; entropy encoding the occupancy pattern based on the selected probability distribution to produce encoded data for the bitstream; and updating the selected probability distribution based on the occupancy pattern” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claim 9, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “select a probability distribution from among a plurality of probability distributions, wherein the selecting is based on occupancy data for a plurality of nodes neighbouring the current node; entropy encode the occupancy pattern based on the selected probability distribution to produce encoded data for the bitstream; and update the selected probability distribution based on the occupancy pattern” is not found in the prior art of record. Therefore, the claim is allowed.

	Regarding claims 10-11 and 15-20, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “selecting a probability distribution from among a plurality of probability distributions, wherein the selecting is based on occupancy data for a plurality of nodes neighbouring the current node; entropy decoding the bitstream based on the selected probability distribution to produce a reconstructed occupancy pattern for the current node signaling occupancy of the child nodes; and updating the selected probability distribution based on the reconstructed occupancy pattern” is not found in the prior art of record. Therefore, the claims are allowed.

	Regarding claims 12, the prior art, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged or provided in the manner as claimed by the applicant. Added for emphasis, the claim recitation “select a probability distribution from among a plurality of probability distributions, wherein the selecting is based on occupancy data for a plurality of nodes neighbouring the current node; entropy decode the bitstream based on the selected probability distribution to produce a reconstructed occupancy pattern for the current node signaling occupancy of the child nodes; and update the selected probability distribution based on the reconstructed occupancy pattern” is not found in the prior art of record. Therefore, the claim is allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI M NGUYEN whose telephone number is (571)272-1809. The examiner can normally be reached Mon-Fri: 8:00 am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI M NGUYEN/Primary Examiner, Art Unit 2845                                                                                                                                                                                                        Phone: 571-272-1809